DETAILED ACTION
This is in response to the correspondence filed on 11/12/2021. Claims 1 and 3-10 are being examined, claims 11-20 have been withdrawn by the Applicant. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.


                                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher 2015/0315969 in view of Dooley 2002/0083987.

    PNG
    media_image1.png
    513
    859
    media_image1.png
    Greyscale

Regarding claim 1, Fisher teaches (particularly in reference to the above marked-up figure): A fluid manifold assembly, the fluid manifold assembly comprising:
 a first walled conduit defining a first fluid passage therewithin, the first fluid passage having a distance, wherein a flow of fluid defining a first frequency is permitted through the first fluid passage; and a second walled conduit comprising:  (a) an upstream first portion and a downstream first portion each coupled to the first walled conduit (fluidly coupled and mechanically couple via the connection 38), each of the upstream first portion and the downstream first portion having a length (each having a vertical length); and (b) a second portion coupled between the upstream first portion and the downstream first portion, wherein the second walled conduit defines a second fluid passage through the upstream first portion, the downstream first portion, and the second portion, the second fluid passage in fluid communication with the first fluid passage (via the third passage 38), wherein a portion of the flow of fluid is permitted through the second fluid passage and the portion of the flow of fluid is provided from the second fluid passage back into the first fluid passage (from the downstream first portion of the second fluid passage the fluid is injected back into the first fluid passage via the third passage 38), wherein the distance of the first fluid passage is defined between the upstream first portion and the downstream first portion and wherein the distance is equal to a distance of the second fluid passage between the upstream first portion and the downstream first portion,  and wherein the length provides the second frequency (the position of obstruction mechanism 50 changes the length of the downstream first portion of the second walled conduit, as shown by figures 2, 3), wherein 

However, Fisher is silent regarding: the portion of the flow of fluid defines a second frequency approximately 180 degrees out of phase from the first frequency.
Dooley teaches a fluid transport system and teaches that pressure fluctuations can be reduced by the interaction of pressure waves that are 180 degrees out of phase:  the length of a conduit (conduit 100, Dooley fig. 5, [0025]) is chosen based on the wavelength of the resonant frequency affecting the fluid system [0025]. Dooley further teaches that “by choosing the length of conduit 100 to be about an odd integer multiple of a quarter wavelength, the reflected wave, by the time it arrives at interface (1), is about 180 degrees (                        
                            π
                             
                        
                    radians) out of phase with any pressure wave emanating from HMU 16. Advantageously this is also true for waves originating at the manifold 18, in that they will be reflected back to the manifold 180 degrees out of phase with the original wave” [0033].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Fisher and ensure the second frequency is approximately 180 degrees out of phase from the first frequency, as taught Dooley, in order to 

Regarding claim 3, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
wherein the upstream first portion receives the portion of the flow of fluid into the second fluid passage and the downstream first portion provides the portion of the flow of fluid from the second fluid passage to the first fluid passage (from the downstream first portion of the second fluid passage the fluid is injected back into the first fluid passage via the third passage 38).

Regarding claim 4, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
The fluid manifold assembly of claim 1, further comprising: an actuator (piston 52, fig. 3, [0020]) coupled to the second walled conduit, wherein the actuator adjusts the length of the second walled conduit (length of second walled conduit varies with the movement of piston 52, ranging from the position seen in fig. 2 to the position seen in fig. 3, [0020]) to correspond to the second frequency approximately 180 degrees out of phase from the first frequency (as discussed for claim 1).

Regarding claim 6, Fisher in view of Dooley teaches the invention as discussed above for claim 4. Fisher further teaches:
The fluid manifold assembly of claim 4, wherein the actuator is configured in fluid communication with the first fluid passage (fluid flows from the first passage down the first portion as labeled in the figure above, through the second portion, and reaches piston 

Regarding claim 8, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
The fluid manifold assembly of claim 1, wherein the second walled conduit defines a broadly defined parametric oscillator (“an electromagnet is included and is configured to cycle between an energized condition and a non-energized condition in response to programmed time or fluid pressure of the fuel 22 at a location within the secondary fuel line path 32. This is done in a cyclical manner, as described above in relation to the previously described embodiments. It is to be appreciated that the cycling of the electromagnet may be entirely based on a time response oscillation frequency or entirely based on a fluid pressure detection of the fuel 22” [0024]. Therefore Fisher teaches that oscillations within the system can be driven by the parameters described above).

Regarding claim 9, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:


Regarding claim 10, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
The fluid manifold assembly of claim 1, wherein the fluid is an oil or oil- based solution (Fuel for a gas turbine engine is derived from Oil).
Regarding the claimed fluid in fluid communication with a lubricant system: The presence of a fluid is not explicitly disclosed in claim 1, it is only disclosed that the flow of fluid is permitted through the passages. Fluids are not positively recited in the claim and the lubricant system is tied to the fluid, not the manifold (i.e. it is the fluid itself that has to be in fluid communication with the lubricant system, and the lubricant system is positively recited – however, if fluid isn't present, there can be no fluid communication).
Furthermore, Fisher in view of Dooley’s fluid manifold is capable of being connected to lubricant system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dooley, and further in view of Ryon 2019/0120141.
Regarding claim 7, Fisher in view of Dooley teaches the invention as discussed above for claim 1. However, Fisher in view of Dooley does not teach the second walled conduit defining a helical arrangement.
Ryon teaches coiled fuel conduits (126, Ryon fig. 3). Ryon further teaches that “a coiled tube 126 (shown in FIG. 2), which provides a flexible, fluid carrying structure capable of tolerating relatively large thermal gradients without fracturing due to the ability of coiled tube 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Fisher in view of Dooley’s fluid manifold assembly with Ryon’s coiled tube to allow the second walled conduit to define a helical arrangement around the first walled conduit, in order to provide a flexible, fluid carrying structure capable of tolerating relatively large thermal gradients without fracturing when exposed to heating, as taught by Ryon.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Particular attention to the following references:
US 2017/0074174; figures 1, 2.
US 2015/0315968; figure 2
US 2009/0194485; figures 1, 2.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6-10 have been considered but are moot in view of the new interpretation of Fisher in view of Dooley to address the amendments submitted in the RCE filed on 11/12/2021.  Fisher teaches that his invention reduces the need for phase-matching avoidance techniques (par. 26).  This statement is not taken to mean that Fisher teaches completely against using phase-matching for it states that it reduces the need.  For this 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/            Primary Examiner, Art Unit 3741